              Case 20-12535-BFK                   Doc 1     Filed 11/16/20 Entered 11/16/20 17:03:19                               Desc Main
                                                            Document     Page 1 of 16

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF VIRGINIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Unimex Corporation

2.   All other names debtor
     used in the last 8 years     DBA Maelstrom Tactical
     Include any assumed          DBA Maelstrom Footwear
     names, trade names and       DBA Buffer Zone
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  21351 Gentry Dr., Suite 130
                                  Sterling, VA 20166-8511
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Loudoun                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       unimexus.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-12535-BFK                      Doc 1       Filed 11/16/20 Entered 11/16/20 17:03:19                                      Desc Main
                                                                 Document     Page 2 of 16
Debtor    Unimex Corporation                                                                            Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                    The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 20-12535-BFK     Doc 1     Filed 11/16/20 Entered 11/16/20 17:03:19                   Desc Main
                                             Document     Page 3 of 16
Debtor   Unimex Corporation                                                    Case number (if known)
         Name




Official Form 201             Voluntary Petition for Non-Individuals Filing for Bankruptcy                          page 3
             Case 20-12535-BFK                   Doc 1       Filed 11/16/20 Entered 11/16/20 17:03:19                                  Desc Main
                                                             Document     Page 4 of 16
Debtor   Unimex Corporation                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
              Case 20-12535-BFK                 Doc 1       Filed 11/16/20 Entered 11/16/20 17:03:19                                 Desc Main
                                                            Document     Page 5 of 16
Debtor    Unimex Corporation                                                                       Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      November 16, 2020
                                                  MM / DD / YYYY


                             X   /s/ Weiwei Jian                                                          Weiwei Jian
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Steven B. Ramsdell,                                                   Date November 16, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Steven B. Ramsdell, 33222
                                 Printed name

                                 Tyler, Bartl & Ramsdell, PLC
                                 Firm name

                                 300 N. Washington St.
                                 Suite 310
                                 Alexandria, VA 22314
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (703) 549-5000                Email address


                                 33222 VA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
            Case 20-12535-BFK                         Doc 1          Filed 11/16/20 Entered 11/16/20 17:03:19                   Desc Main
                                                                     Document     Page 6 of 16




 Fill in this information to identify the case:

 Debtor name         Unimex Corporation

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF VIRGINIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          November 16, 2020                       X /s/ Weiwei Jian
                                                                       Signature of individual signing on behalf of debtor

                                                                       Weiwei Jian
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 20-12535-BFK                         Doc 1      Filed 11/16/20 Entered 11/16/20 17:03:19                                          Desc Main
                                                                      Document     Page 7 of 16

 Fill in this information to identify the case:
 Debtor name Unimex Corporation
 United States Bankruptcy Court for the: EASTERN DISTRICT OF VIRGINIA                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 5.11 Tactical, Inc.                                            Vendor debt                                                                                             $187,129.86
 62789 Collection
 Center Dr.
 Chicago, IL
 60693-0627
 Atlanco-Tru-Spec                                               Vendor debt                                                                                               $23,821.30
 P.O. Box 746267
 Atlanta, GA
 30374-6267
 Badger Sport                                                   Vendor debt                                                                                               $46,409.40
 P.O. Box 1036
 Charlotte, NC
 28201-1036
 BB&T                                                                                                               $300,000.00                        $0.00            $300,000.00
 P.O. Box 580050
 Charlotte, NC
 28258-0050
 Bill Page Plaza, LLC                                           Past due                                                                                                  $34,772.40
 6715 Arlington Blvd.                                           commercial rent
 Falls Church, VA
 22042
 Capital One                                                    Visa credit card                                                                                          $65,627.00
 P.O. Box 71083
 Charlotte, NC
 28272-1083
 Cobmex Apparel, Inc.                                           Vendor debt                                                                                               $23,372.00
 19 Denison St.
 Markham, Ontario
 L3R 1B5
 CANADA
 DHL Express USA,                                               Vendor debt                                                                                               $35,035.30
 Inc.
 16416 Northchase Dr.
 Houston, TX 77060
 Echo Global Logistics                                          Vendor debt                                                                                                 $8,049.68
 22168 Network Pl.
 Chicago, IL
 60673-1221

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-12535-BFK                         Doc 1      Filed 11/16/20 Entered 11/16/20 17:03:19                                          Desc Main
                                                                      Document     Page 8 of 16


 Debtor    Unimex Corporation                                                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Falcon Path, L.L.C.                                            Arbitration award                                                                                       $380,450.00
 7837 Martin Way,
 Suite B103
 Olympia, WA 98516
 Kroll International,                                           Vendor debt                                                                                                 $7,309.46
 LLC
 P.O. Box 72529
 Cleveland, OH
 44192-0002
 M&T Bank                                                                                                           $256,325.33                        $0.00            $256,325.33
 P.O. Box 62146
 Baltimore, MD
 21264-2146
 M&T Bank                                                                                                            $90,778.41                        $0.00              $90,778.41
 P.O. Box 62146
 Baltimore, MD
 21264-2146
 M&T Bank                                                       Paycheck                                                                                                  $75,208.00
 Attn: Office of Gen.                                           Protection Program
 Counsel                                                        loan
 One M&T Plaza
 Buffalo, NY 14203
 MSA Safety Sales,                                              Vendor debt                                                                                               $11,936.00
 LLC
 Sierra Monitor
 1991 Tarob Ct.
 Milpitas, CA 95035
 PNC Bank                                                       Line of credit                                      $100,000.00                        $0.00            $100,000.00
 M.S. P5-PCLC-01-M
 2730 Liberty Ave.
 Pittsburgh, PA 15222
 U.S. Small Business                                            SBA term loan                                                                                           $150,000.00
 Admin.
 14925 Kingsport Rd.
 Fort Worth, TX 76155
 U.S. Small Business                                            SBA quick loan                                                                                              $9,000.00
 Admin.
 14925 Kingsport Rd.
 Fort Worth, TX 76155
 Uline                                                          Vendor debt                                                                                                 $7,362.51
 2200 S. Lakeside Dr.
 Waukegan, IL 60085
 Yangzhou Putian                                                Vendor debt                                                                                             $676,422.45
 Shoemaking
 #1 Zhennan Rd. Linze
 Gayou Jiangsu
 225621 China PR
 CHINA




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 20-12535-BFK                         Doc 1          Filed 11/16/20 Entered 11/16/20 17:03:19                                Desc Main
                                                                     Document     Page 9 of 16
                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      Unimex Corporation                                                                                        Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Weiwei Jian                                                         Sole             100%                                       Common stock
 20904 Butterwood Falls Ter.                                         shareholder
 Sterling, VA 20165


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date November 16, 2020                                                       Signature /s/ Weiwei Jian
                                                                                            Weiwei Jian

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
    Case 20-12535-BFK   Doc 1    Filed 11/16/20 Entered 11/16/20 17:03:19   Desc Main
                                Document      Page 10 of 16


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        5.11 Tactical, Inc.
                        62789 Collection Center Dr.
                        Chicago, IL 60693-0627


                        ADT Security Services
                        3190 S. Vaughn Way
                        Aurora, CO 80014


                        American Consulate
                        GieBener Str. 30
                        Frankfurt, Germany 60435
                        GERMANY


                        AT&T
                        P.O. Box 5014
                        Carol Stream, IL 60197-5014


                        Atlanco-Tru-Spec
                        P.O. Box 746267
                        Atlanta, GA 30374-6267


                        Badger Sport
                        P.O. Box 1036
                        Charlotte, NC 28201-1036


                        BB&T
                        P.O. Box 580050
                        Charlotte, NC 28258-0050


                        Belleville Boot Company
                        P.O. Box 205157
                        Dallas, TX 75320


                        Bill Page Plaza, LLC
                        6715 Arlington Blvd.
                        Falls Church, VA 22042


                        Blue Generation
                        The CIT Group
                        P.O. Box 1036
                        Charlotte, NC 28201-1036


                        Bureau of Engraving and Print
                        301 14th St., SW
                        Washington, DC 20228-0001
Case 20-12535-BFK   Doc 1    Filed 11/16/20 Entered 11/16/20 17:03:19   Desc Main
                            Document      Page 11 of 16



                    Capital One
                    P.O. Box 71083
                    Charlotte, NC 28272-1083


                    City Ocean International Inc.
                    1350 Valley Vista Dr.
                    Diamond Bar, CA 91765


                    Cobmex Apparel, Inc.
                    19 Denison St.
                    Markham, Ontario L3R 1B5
                    CANADA


                    Comcast
                    P.O. Box 3005
                    Southeastern, PA 19398-3005


                    Core Business Solutions, Inc.
                    208 S. 4th St., Suite 7
                    P.O. Box 631
                    Lewisburg, PA 17837


                    County of Henrico, VA
                    School Nutrition Services
                    3751A Nine Mile Rd.
                    Henrico, VA 23223


                    Danville Municipal Utilities
                    49 N. Wayne St., Suite 110
                    Danville, IN 46122


                    David C. Spellman, Esq.
                    Buchalter PC
                    1420 Fifth Ave., Suite 3100
                    Seattle, WA 98101


                    DHL Express USA, Inc.
                    16416 Northchase Dr.
                    Houston, TX 77060


                    DLA Aviation
                    NASC Commodities Division
                    8000 Jefferson Davis Hwy.
                    Richmond, VA 23297
Case 20-12535-BFK   Doc 1    Filed 11/16/20 Entered 11/16/20 17:03:19   Desc Main
                            Document      Page 12 of 16



                    DLA Land and Maritime
                    LSO Combat Vehicles & Armament
                    P.O. Box 3990
                    Columbus, OH 43218-3990


                    DLA Land and Maritime
                    Land Supply Chain Esoc Buys
                    P.O. Box 3990
                    Columbus, OH 43218-3990


                    DLA Troop Support
                    C & T Supply Chain
                    700 Robbins Ave.
                    Philadelphia, PA 19111-5096


                    DLA Troop Support
                    Construction & Equipment
                    700 Robbins Ave.
                    Philadelphia, PA 19111-5096


                    Dominion Energy
                    P.O. Box 26543
                    Richmond, VA 23290-0001


                    Echo Global Logistics
                    22168 Network Pl.
                    Chicago, IL 60673-1221


                    Elbeco, Inc.
                    P.O. Box 13099
                    Reading, PA 19612


                    Falcon Path, L.L.C.
                    7837 Martin Way, Suite B103
                    Olympia, WA 98516


                    First Tactical, LLC
                    4300 Spyres Way
                    Modesto, CA 95356


                    Gold Creek Properties, LLC
                    21351 Gentry Dr., Suite 130
                    Sterling, VA 20166-8511
Case 20-12535-BFK   Doc 1    Filed 11/16/20 Entered 11/16/20 17:03:19   Desc Main
                            Document      Page 13 of 16



                    Gwinett County, GA
                    75 Langley Dr., 2nd Floor West
                    Room 2W664
                    Lawrenceville, GA 30046


                    Gwinnett County Public Schools
                    437 Old Peachtree Rd.
                    Suwanee, GA 30024


                    HH Brown Work & Outdoor Group
                    P.O. Box 26802
                    New York, NY 10087-6802


                    Honeywell First Responder
                    7976 Collections Center Dr.
                    Chicago, IL 60693


                    Indiana Alarm
                    8727 Commerce Park Pl.
                    Suite 1
                    Indianapolis, IN 46268


                    Kroll International, LLC
                    P.O. Box 72529
                    Cleveland, OH 44192-0002


                    Loudoun Computer Help
                    Ryan Zmuda
                    P.O. Box 123
                    Leesburg, VA 20178


                    M&T Bank
                    P.O. Box 62146
                    Baltimore, MD 21264-2146


                    M&T Bank
                    Attn: Office of Gen. Counsel
                    One M&T Plaza
                    Buffalo, NY 14203


                    M&T Bank
                    1861 Wiehle Ave., Suite 100
                    Reston, VA 20190
Case 20-12535-BFK   Doc 1    Filed 11/16/20 Entered 11/16/20 17:03:19   Desc Main
                            Document      Page 14 of 16



                    MSA Safety Sales, LLC
                    Sierra Monitor
                    1991 Tarob Ct.
                    Milpitas, CA 95035


                    Pentagon Force Protection Agen
                    4800 Mark Center Dr.
                    Suite 09F09
                    Alexandria, VA 22350-3400


                    PNC Bank
                    M.S. P5-PCLC-01-M
                    2730 Liberty Ave.
                    Pittsburgh, PA 15222


                    S&S Activewear, LLC
                    Lockbox #821325
                    525 Fellowship Rd., Suite 330
                    Mount Laurel, NJ 08054-3415


                    Sanmar Corporation
                    P.O. Box 643693
                    Cincinnati, OH 45264-3693


                    Texas Dept of Criminal Justice
                    P.O. Box 4018
                    Huntsville, TX 77342-3435


                    Timberland
                    VF Outdoors, Inc.
                    32842 Collection Center Dr.
                    Chicago, IL 60693-0328


                    Trimark Corporation
                    Attn: Mabel C. Barrios
                    6231 Leesburg Pike, Suite 100
                    Falls Church, VA 22044-2102


                    U.S. Small Business Admin.
                    14925 Kingsport Rd.
                    Fort Worth, TX 76155


                    Uline
                    2200 S. Lakeside Dr.
                    Waukegan, IL 60085
Case 20-12535-BFK   Doc 1    Filed 11/16/20 Entered 11/16/20 17:03:19   Desc Main
                            Document      Page 15 of 16



                    United Health Care
                    6101 Executive Blvd.
                    Suite 120
                    Rockville, MD 20852


                    US Army Corps of Engineers
                    4155 Clay St.
                    Vicksburg, MS 39183-3435


                    Vectren Energy
                    1335 E. Dayton Yellow Springs
                    Fairborn, OH 45324


                    Verizon
                    P.O. Box 15124
                    Albany, NY 12212-5124


                    VF Imagewear
                    Horace Small
                    545 Marriot Dr.
                    Nashville, TN 37214


                    Washington Gas
                    P.O. Box 13099
                    Reading, PA 19612


                    Weiwei Jian
                    20904 Butterwood Falls Ter.
                    Sterling, VA 20165


                    Yangzhou Putian Shoemaking
                    #1 Zhennan Rd. Linze
                    Gayou Jiangsu 225621 China PR
                    CHINA
            Case 20-12535-BFK                         Doc 1           Filed 11/16/20 Entered 11/16/20 17:03:19             Desc Main
                                                                     Document      Page 16 of 16



                                                               United States Bankruptcy Court
                                                                       Eastern District of Virginia
 In re      Unimex Corporation                                                                             Case No.
                                                                                   Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Unimex Corporation in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 November 16, 2020                                                     /s/ Steven B. Ramsdell,
 Date                                                                  Steven B. Ramsdell, 33222
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Unimex Corporation
                                                                       Tyler, Bartl & Ramsdell, PLC
                                                                       300 N. Washington St.
                                                                       Suite 310
                                                                       Alexandria, VA 22314
                                                                       (703) 549-5000 Fax:(703) 549-5011




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
